                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_______________________________________

KENNETH BRICE and                      :
CHRISTINE BRICE,                       :
                 Plaintiffs,           :
                                       :
            v.                         :                    No. 5:15-cv-4020
                                       :
JOHN HOFFERT, THOMAS L. KLONIS,        :
HOFFERT & KLONIS, P.C., KIM BAUER,      :
                  Defendants.          :
_______________________________________

                                          ORDER

       AND NOW, this 7th day of August, 2019, upon consideration of the Motion for

Sanctions, see ECF No. 126, the responses thereto, and all supplemental briefs and exhibits, and

for the reasons set forth in the Opinion issued this date, IT IS ORDERED THAT:

       1.     The Motion for Sanctions, ECF No. 126, is DENIED.

       2.     The request for attorney’s fees and costs associated with litigation of the sanctions

motion is DENIED.

       3.     The case is CLOSED.




                                                            BY THE COURT:




                                                            /s/ Joseph F. Leeson, Jr.________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Judge




                                               1
                                            080519
